Fourth Court of Appeals
                               San Antonio, Texas
                                    February 1, 2018

                                  No. 04-17-00486-CV

                   RIVER CITY ROOFING & REMODELING, INC.,
                                  Appellants

                                           v.

                                  Howard SOLOMON,
                                       Appellee

                     From the County Court, Guadalupe County, Texas
                              Trial Court No. 2012-CV-0135
                        Honorable Robin V. Dwyer, Judge Presiding


                                     ORDER
       Appellee’s second motion for extension of time is GRANTED. Appellee’s brief is due
February 26, 2018. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                _________________________________
                                                Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2018.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court